UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4375


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THOMAS JAVIE KINLAW, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:09-cr-00076-BO-2)


Submitted:   December 13, 2013            Decided:   September 8, 2014


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker,   Kristine   L.   Fritz,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas Javie Kinlaw, III, pled guilty to possession of

a sawed-off shotgun and aiding and abetting.                          In May 2010, he

was sentenced to a term of forty-two months’ imprisonment and

three    years      of    supervised      release.          After    his    release        from

imprisonment, the district court found that Kinlaw violated the

terms    of    his       supervised    release        and      sentenced     him      to    the

statutory maximum of twenty-four months’ incarceration.                                Kinlaw

appeals.      Finding no error, we affirm.

              A district court has broad discretion when imposing a

sentence      upon       revocation       of       supervised       release.           United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                We will

affirm    a   revocation       sentence        if    it   is    within     the    statutory

maximum and is not “plainly unreasonable.”                           United States v.

Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                               In making this

determination, we first consider whether the sentence imposed is

procedurally        or    substantively        unreasonable.           Id.     at     438-39.

Only    if    we     find    the   sentence         unreasonable      must       we    decide

“whether it is ‘plainly’ so.”                      United States v. Moulden, 478
F.3d 652, 657 (4th Cir. 2007) (quoting Crudup, 461 F.3d at 439).

Kinlaw argues that the district court improperly considered 18

U.S.C. § 3553(a) (2012) factors that should not be taken into

account      when    determining      a   revocation         sentence,      and       contends

that    his    sentence       is   substantively            unreasonable.           We     have

                                               2
reviewed     the      record    and   Kinlaw’s     arguments      and     find    no

reversible      error.         Accordingly,   we    conclude      that    Kinlaw’s

sentence   is    not    plainly    unreasonable.        See    United    States   v.

Webb, 738 F.3d 638, 642 (4th Cir. 2013).

           We therefore affirm the district court’s order.                        We

dispense     with      oral    argument   because       the    facts    and   legal

contentions     are    adequately     presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          3